Citation Nr: 0828575	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-34 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The appellant served in the Ohio Army National Guard from 
July 1957 to July 1963.  He served a period of active duty 
for training from June 28, 1958, to December 12, 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is no evidence of a current diagnosis of bilateral 
hearing loss.  

2.  There is no competent evidence linking claimed tinnitus 
to service or symptoms the veteran reports he has had since 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant submitted a formal claim for entitlement to 
service connection for bilateral hearing loss and tinnitus in 
April 2004.  He claimed that he was exposed to noise while at 
the firing range, to include noise from rifles, 90-millimeter 
(mm) guns, and .30-caliber machine guns.  He also listed 
exposure to noise from the M1A2 tank; however, this tank was 
not in service during the appellant's period of National 
Guard service.  

The appellant said he had been diagnosed with hearing loss 
and tinnitus by "doctors" and told this was caused by loud 
noises.  He said he was diagnosed in 1998-1999 at the Florida 
Reception Center (FRC) in Orlando, Florida.  He listed the 
name of D. Harrington, D.O., as the physician that evaluated 
him.  

The Florida Reception Center is a facility of the Department 
of Corrections for the State of Florida.  The appellant is a 
prisoner.

The appellant served in the Ohio Army National Guard from 
July 1957 to July 1963.  He served on active duty for 
training from June 28, 1958, to December 12, 1958.  Records 
from the Ohio National Guard show periods of active duty for 
training (ACDUTRA) each year from 1957 to 1963.  He also 
attended his monthly drills, inactive duty for training 
(INACDUTRA).  The personnel records show that he served the 
extended period of ACDUTRA from June 1958 to December 1958.  
However, there is no evidence of record of the appellant 
having served on active duty at any time.  

The National Guard records included a June 1957 entrance 
physical examination report.  There were no additional 
service treatment records (STRs).  No hearing loss was 
reported on the physical examination report.

The appellant was scheduled for a VA examination in March 
2005.  He failed to report.  The RO denied his claim for 
service connection in April 2005.  The RO held that there was 
no evidence of record to establish that the appellant had a 
hearing loss or tinnitus.  

The appellant expressed disagreement with the denial of his 
claim in April 2005.  He noted that he was incarcerated and 
was unable to travel to the examination.    

The RO requested records from Dr. Harrington on two occasions 
in 2006.  No reply was received but neither request was 
returned for an address deficiency.  

The RO also made attempts to secure records from the Florida 
Department of Corrections in 2006 and 2008.  The requests in 
2006 were sent to the FRC in Lake Butler, Florida.  The 
requests in 2008 were sent to the FRC in Doral, Florida, and 
Hardee Correctional Institution, respectively.  Two requests 
were made to each facility but no reply was received and no 
request was returned.

The RO informed the appellant that the records were requested 
in August 2006.  He was further informed at that time that, 
if the records were not obtained within 30 days, they would 
conclude that the records were unavailable.  

As noted, the RO again attempted to obtain records from the 
State of Florida in 2008.  This was based on the appellant's 
reporting that he had moved from his original place of 
incarceration.  The RO informed the appellant of the later 
attempts and he was encouraged to submit the evidence 
requested or contact the RO in 30 days.  He was further 
informed that VA may decide the claim after they determine 
the attempts to obtain the records were completed.  The 
appellant did not respond to the RO's letter.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 
469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).  The term INACDUTRA is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2007).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The appellant has not provided any medical evidence of a 
current disability, either hearing loss or tinnitus.  He also 
has not submitted any evidence in support of his claim, other 
than his own lay statements, that he currently has a hearing 
loss or tinnitus disorder.  The Board notes that lay evidence 
in the form of statements is competent to establish evidence 
of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.

While the appellant is competent to say he has difficulty 
hearing or a ringing in his ear, he is not competent to 
establish that he has a hearing loss disorder for the 
purposes of a VA disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional.

The appellant has alleged he was diagnosed with both a 
hearing loss and tinnitus; however, the medical records he 
says supports his claim have not been received despite 
several requests.  There is no medical evidence of record to 
identify a bilateral hearing loss that meets the requirements 
of 38 C.F.R. § 3.385.  Nor is there any competent evidence of 
record indicating that he has a hearing loss disability that 
may be related to service.  

As noted, in order for service connection to be granted for a 
claimed disability, there must be evidence of the current 
existence of such claimed disability.  Therefore, the Board 
concludes that, without any current medical evidence 
confirming the presence of a bilateral hearing loss 
disability service connection must be denied.  See Rabideau, 
Brammer, supra.  

Regarding tinnitus, there is no competent evidence indicating 
that the veteran has tinnitus that may be related to service.  
While the veteran is competent to state that he had ringing 
in his ears since he got out of the military, he is not 
competent to state that he has tinnitus that is related to 
service or the ringing in his ears he states is present since 
service.  Accordingly, service connection is denied.  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the appellant's informal claim was 
received in September 2003.  He had provided copies of his 
National Guard records at the time but his claim was 
incomplete.  The RO wrote to the appellant in March 2004.  
The appellant was informed that his claim was incomplete.  He 
was provided with a VA Form 21-526, Veteran's Application for 
Compensation or Pension, and instructed to provide the 
necessary information.

The appellant submitted his formal, and completed, claim in 
April 2004.  The RO wrote to him in May 2004.  The RO advised 
the appellant of the evidence required to substantiate his 
claim for service connection.  The appellant was advised to 
submit evidence showing that he had the claimed disorder 
since service.  The appellant was given specific examples of 
the types of information that would help to substantiate his 
claim.  He was further advised to submit evidence showing a 
diagnosis and treatment for the claimed disability.  The 
letter also advised the appellant of the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  He was specifically requested to provide 
release forms for Dr. Harrington.

The appellant responded to the letter by providing the 
requested release forms in May 2004.  He reported he had no 
additional evidence to submit.  The RO obtained the 
appellant's National Guard.  Other attempts were made to find 
additional records throughout the pendency of the claim but 
were unsuccessful.

The appellant's claim was denied in April 2005.  The 
appellant submitted his notice of disagreement that same 
month.  He provided information on possible sources of 
records from the State of Florida.  The RO attempted to 
obtain the state records and records from Dr. Harrington with 
no success.  The appellant was apprised of the effort in May 
2006.  He was also informed that it was his responsibility to 
obtain the records from Dr. Harrington.

The RO informed the appellant of the lack of a response from 
Dr. Harrington and the State of Florida in July 2006.  He was 
also provided the notice required by the Court in Dingess.

The RO advised the appellant that requests for records had 
been made in May and July 2006.  No response to the requests 
had been received.  The appellant was advised that, if the 
evidence was not received in 30 days, the RO would conclude 
that they are unable to obtain the records.  The appellant 
was asked to send the evidence to the RO.

No response was received from the appellant.  The appellant's 
claim was re-adjudicated and a statement of the case was 
issued in August 2006.  He responded in September 2006.  A 
supplemental statement of the case was issued in November 
2006.

The RO wrote to the appellant in January 2007 and advised of 
the previous efforts to obtain his records.  He was again 
asked to sign release forms to allow the RO to request 
outstanding records.  The appellant responded in February 
2007.

The RO again tried to obtain records from the State of 
Florida from two different locations in April 2008.  The 
appellant was apprised of the request and lack of response in 
July 2008.  He was advised to send the evidence or contact 
the RO.  He was further advised that, unless the RO heard 
from him, it may be determined that all attempts to obtain 
the evidence had been concluded and his claim would be 
decided.  The appellant did not respond to the letter.

The RO made another attempt to obtain the state records in 
July 2008.  No response was received.  The appellant's case 
was certified on appeal and he was notified of that action in 
August 2008.

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The appellant has 
actual knowledge of what is required to substantiate his 
claim for service connection.  He submitted his informal 
claim with his military records.  He attributed his claimed 
hearing loss and tinnitus to noise exposure from weapons 
firing in service.  He identified a private physician as 
having diagnosed him and having told him his claimed hearing 
loss and tinnitus was due to exposure to loud noise.   

The appellant has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letter in his case, as well as 
other correspondence, and he has submitted statements in 
support of his claim.  See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the appellant's claim has been obtained.  The 
evidence developed in this claim includes the appellant's 
military records, both from his submission and directly from 
the Ohio Army National Guard.  He was scheduled for a VA 
examination but was unable to report because of his 
incarceration.

The RO made multiple attempts to obtain medical records from 
the State of Florida and Dr. Harrington.  The appellant was 
given notice of the efforts and the lack of response.  He was 
asked to provide the records, especially those from 
Dr. Harrington, but did not do so.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.

The Board has considered whether a VA examination, in regard 
to the hearing loss and tinnitus issues, was required in this 
case under the duty to assist provisions codified at 38 
U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  The duty to assist under 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary 
to obtain an examination to make a decision in the case.  
Factors to consider whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service but there is 
not sufficient medical evidence to make a decision on the 
claim.  Id.  

Although the RO initially attempted to provide a medical 
examination, the evidence of record is such that the duty to 
obtain a medical examination is not triggered in this case.  
The only STR consists of the appellant's 1957 enlistment 
physical examination.  The appellant maintains that he had 
ringing in his ears and hearing loss from being exposed to 
noise on the firing range during his National Guard service.  
However, by his own admission, he was not diagnosed with 
either hearing loss or tinnitus until 1998.  A diagnosis that 
is not confirmed by the evidence of record as Dr. Harrington 
has not responded to the requests for his records and the 
appellant has not provided them.  Moreover, the appellant has 
not alleged that he has received a diagnosis from any other 
source since his military service nor since the diagnosis 
from Dr. Harrington.  Finally, there is no competent evidence 
of record indicating there may be a link between the 
appellant's reported symptoms and his National Guard service.

Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


